invention is otherwise warranted.    See NRS 34.170; NRS 34.330, Pan v.
                Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004).
                Accordingly, we
                            ORDER the petition DENIED. 1




                cc:   Hon. Jennifer P. Togliatti, District Judge
                      Special Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                     'We also deny as moot petitioner's motion to stay the proceedings
                below while this court considers the petition.

SUPREME COURT
       OF
     NEVADA
                                                      2
(0) 1947A